          Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

_____________________________________________
ANITA S. LIMA and SUSAN WRUBLEWKSI,                      )
individually and on behalf of others similarly situated, )
                                                         )
               Plaintiffs,                               )
       v.                                                ) Civil No. 1:18-CV-12100-ADB
                                                         )
                                                         )
POST CONSUMER BRANDS, LLC,                               )
                                                         )
               Defendant,                                )
_____________________________________________)


    PLAINTIFFS’ MOTION FOR RECONSIDERATION OF ORDER DISMISSING THE
        FIRST AMENDED COMPLAINT AND DENYING LEAVE TO REPLEAD

        Plaintiffs Anita S. Lima and Susan Wrublewski move for reconsideration of the Court’s

memorandum and order of August 13, 2019 (the “Order”) granting Defendant’s motion to dismiss

and dismissing all counts of the first amended complaint (“FAC”). Reconsideration is warranted

“[when] the rendering court committed a manifest error of law.” Merit Const. Alliance v. City of

Quincy, 759 F. 3d 122, 132 (1st Cir. 2014) (citation omitted). As explained below, such error

occurred here.1

        In the alternative, if the Court does not reconsider and reverse its dismissal of the FAC, the

Court should reconsider its denial of Plaintiffs’ request to file an amended complaint. After receipt

of the Order, Plaintiffs’ counsel commissioned a survey of over 400 consumers (“Consumer

Survey”). The results of the survey contradict the Court’s factual findings that reasonable




1
 In this motion Plaintiffs seek reconsideration of the Court’s dismissal of all claims except that for unjust
enrichment (count III of the FAC). That reconsideration is not being sought as to this claim should not be
construed as an admission that Plaintiffs believe its dismissal was proper.
                                                     1
          Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 2 of 9



consumers would not view Post’s packaging in the manner alleged by Plaintiffs. Plaintiffs should

be permitted to file an amended complaint that sets forth relevant data from the Consumer Survey.

                                                Argument

I. THE COURT COMMITTED MANIFEST ERRORS OF LAW BY CONCLUDING,
   CONTRARY TO FIRST CIRCUIT PRECEDENT, THAT: (i) NO REASONABLE
   CONSUMER COULD VIEW POST’S LABELING AS MEANING HONEY WAS THE
   CEREAL’S PREDOMINANT SWEETENER, AND (ii) ANY REASONABLE
   CONSUMER WOULD CONSULT THE FINE-PRINT INGREDIENT LIST TO
   DETERMINE THE RELATIVE AMOUNT OF HONEY.

        The Court dismissed counts I, IV, and VI of the FAC on the basis that Plaintiffs did not

plausibly allege they believed honey to be the primary sweetener in Post’s Honey Bunches of Oats

cereals, stating: “they do not explain why they concluded that the word honey and the associated

imagery necessarily meant that honey was the primary sweetener, rather than referring to the flavor

of the cereal.” Order, p. 12. But the distinction (as urged by Post) between honey as a sweetener

and honey as a flavor is a patently false one. Given that honey is undeniably a sweetener – as the

FDA and the Court both recognize – Plaintiffs have no burden to explain, at least not at the

pleading stage of the case, why they perceived it as such or, alternatively, why they may have

perceived it as both a sweetener and a flavor.2 To be sure, since honey can be both a sweetener


2
  Whether Honey Bunches of Oats actually has a honey flavor is irrelevant to the question of whether
Plaintiffs could reasonably view honey as a sweetener of the product based on Post’s packaging, because
even if Post complied with the FDA’s flavor labeling regulation this would not mean its packaging was
lawful in other respects. 21 U.S.C. §343(a)(1). Nonetheless, it is troubling that the Order mischaracterized
the FAC as agreeing with Post’s position that the cereal is honey-flavored, stating, “the Amended Complaint
itself implicitly acknowledges that honey has a distinctive flavor that is responsible for the honey taste of
Honey Bunches of Oats.” Order, p. 12. To the contrary, the only paragraph of the FAC cited by the Court
alleges just the opposite:

                The branding and packaging of “Honey Bunches of Oats” cereals is not accurate
                or justifiable on the basis that honey is the primary or characterizing flavor. Each
                of the Products contains flavoring ingredients in much greater quantities than honey,
                and many of these ingredients – such as molasses, brown sugar, nuts, and dried
                fruit – have flavor characteristics that are far more distinctive than honey. Indeed,
                even a cereal variety that doubles-down on honey – “Honey Bunches of Oats, Crunchy
                Honey Roasted” – contains a number of flavoring ingredients that are present in
                                                     2
          Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 3 of 9



and a flavor, it is ipso facto reasonable for a consumer to view it either way, or both ways, at least

in the absence of countervailing evidence (none of which is present here). In sum, there is nothing

Plaintiffs should have to explain beyond what they have already alleged – namely, that Post’s

prominent use of the word “honey” and “honey” imagery caused them to believe, incorrectly, that

honey is a significant sweetener in the cereal vis-à-vis sugar and other refined sweeteners. The

Court thus committed a manifest error of law by imposing on Plaintiffs a pleading requirement

that goes well beyond that of Fed. R. Civ. P. 8(a).

        Moreover, whether it was reasonable for Plaintiffs to view Post’s labeling in the manner

alleged is not an issue for the Court to decide. The Court’s manifest error is confirmed by the

recent ruling by the 1st Circuit Court of Appeals in Dumont v. Reily Foods Co., ___ F.3d ___, 2019

WL 3729035 (1st Cir. Aug. 8, 2019). There, the defendant manufacturer was alleged to have

violated M.G.L. c. 93A by labeling a product as “Hazelnut Crème” coffee where it contained no

actual hazelnut. As here, the manufacturer persuaded the district judge to dismiss the case on the

basis that plaintiff did not plausibly allege that a reasonable consumer would be misled by the

product labeling, but the Court of Appeals reversed. While acknowledging that defendant’s

position was not unreasonable, the Court understood that it was not for the judiciary to say, as a

matter of law, that plaintiff’s position was unreasonable:

                The question is one of fact. As with any question of fact, our role is limited
                to defining the outer boundaries of its answer – i.e., the point at which a juror
                could reasonably find only one way . . . we think it best that six jurors, rather
                than three judges, decide on a full record whether the challenged label ‘has
                the capacity to mislead’ reasonably acting, hazelnut-loving consumers.



                greater proportions than honey

FAC, ¶32. Moreover, there is no other language in the FAC that even remotely suggests Plaintiffs believe
Honey Bunches of Oats tastes like honey.


                                                   3
              Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 4 of 9



Id., at *4.

        The facts of the present case favor Plaintiffs even more strongly than do the facts in

Dumont. There, the packaging contained a prominent disclaimer that arguably put a reasonable

consumer on notice that the name “Hazelnut Crème” could refer to hazelnut flavoring and not

actual hazelnuts. Here, by contrast, there is nothing in Honey Bunches of Oats packaging that

would tilt a consumer toward viewing honey as a flavor rather than as a sweetener. In sum,

paraphrasing Dumont, it is for a jury to decide whether Post’s labeling “has the capacity to mislead

reasonably acting, [sweetener-conscious] consumers.” The Court’s acceptance of Post’s view of

its own labeling as the only plausible one was manifestly erroneous.

        The Order opines (at p. 12, n. 5) that Dumont is distinguishable because the manufacturer

did not dispute it violated a federal regulation, but the Court of Appeals addressed this issue solely

in the context of analyzing the manufacturer’s preemption defense, not with respect to whether the

regulatory violation made Plaintiff’s c. 93A claim more plausible. The Court concluded, simply,

that under preemption principles liability could not be predicated on the regulatory violation, but

rather only on whether the challenged mislabeling “’has the capacity . . . to deceive or mislead

reasonable consumers’ in violation of chapter 93A;” furthermore, when the Court made this

statement it had already determined that plaintiff’s allegation to this effect was plausible. Id., at

*5. Consequently, Dumont is directly on point and requires denial of Post’s motion to dismiss.

        Finally, the Order goes on to state that Post’s honey labeling “would be recognized as

ambiguous by a reasonable consumer,” thus giving rise to an obligation to read the fine-print

ingredient list:

                   [e]ven a reasonable consumer who presumed honey to be a sweetener rather
                   than a flavor would see that HBO did not claim to be sweetened exclusively
                   or primarily with honey and therefore would have recognized that the cereal
                   might be sweetened with some honey, but also with other sweeteners. Assum-

                                                  4
          Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 5 of 9



               ing such a consumer cared about how the cereal was sweetened, he or she
               would then have checked the ingredient list and discovered that honey, al-
               though a sweetener, was not the most prominent.

Order, p. 16. This conclusion is manifestly erroneous as an unjustified finding of fact since it

presupposes the falsity (or unreasonableness) of Plaintiffs’ allegation that Post’s labeling conveyed

the unambiguous message that honey was the primary sweetener. Dumont is again on point and

shows the Court’s error. There, the packaging contained no specific language or imagery indicating

the presence of actual hazelnuts; indeed, since it had no hazelnut graphics and contained a

reference to added flavoring, the packaging was far less suggestive of actual hazelnuts than is

Post’s packaging suggestive of the predominance of honey. Nonetheless, the Court of Appeals

did not find any ambiguity nor did it rule, as a matter of law, that it was unreasonable for Plaintiffs

to view the packaging as indicating the presence of hazelnuts without checking the ingredient list:

               One might presume that a reasonable consumer who, like Dumont, cared
               whether the coffee she intended to purchase contain real hazelnut would
               check the list of ingredients. On the other hand, perhaps a reasonable
               consumer would find in the product name sufficient assurance so as to see
               no need to search the fine print on the back of the package, much like one
               might easily buy a hazelnut cake without studying the ingredients list to
               confirm that the cake actually contains some hazelnut.

Id., at *3. Similarly, the fact that Post’s labeling does not explicitly state that Honey Bunches of

Oats is sweetened predominantly with honey does not render it ambiguous, does not render

Plaintiffs’ allegations unreasonable, and does not impose on Plaintiffs - as a matter of law - an

obligation to consult the ingredient list. Moreover, even if arguendo the distinction between

honey-as-flavor and honey-as-sweetener has some validity and can be said to create some

ambiguity, the ambiguity could not be resolved by the Honey Bunches of Oats ingredient list,

which does not describe honey as being in either category.




                                                  5
           Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 6 of 9



        Accordingly, the Court should reconsider its decision to dismiss Counts I, IV, and VI and

reinstate those claims.

II. THE COURT COMMITTED A MANIFEST ERROR OF LAW BY CONCLUDING
    THAT A JURY COULD NOT FIND THAT POST’S PACKAGING CREATED AN
    EXPRESS WARRANTY THAT THE CEREAL’S PREDOMINANT SWEETENER
    WAS HONEY.

        In dismissing Plaintiffs’ express warranty claims (counts II, V, and VII), the Court held as

a matter of law that Post did not promise consumers that honey was the predominant sweetener in

Honey Bunches of Oats cereal because its packaging did not make a categorical statement to that

effect. Order, p. 22. This was plain error. Although the Uniform Commercial Code (as adopted

in Minnesota, Massachusetts, and elsewhere) provides that an express warranty can be created by

an “affirmation of fact or promise made by the seller,” it makes equally clear that such a warranty

can arise from “any description of the goods which is made part of the basis of the bargain.” Minn.

Stat. § 336,.2-313(1)(b); M.G.L. c. 106, § 2-313 (1)(b) (emphases supplied). Moreover, authorities

on the Code understand that some or all of a product’s description “need not be in words.” Uniform

Commercial Code Comment, note 5. Here, Post described its cereal as “Honey Bunches of Oats”

and augmented this description with images of a honey dipper dripping with honey and a bee in

flight. A jury could well find that this branding and labeling promised the specific result that the

cereal was sweetened predominantly with honey (relative to sugar and other refined sweeteners).

Accordingly, it was manifestly erroneous for the Court to dismiss Plaintiffs’ express warranty

claims.3




3
  The Court says its conclusion is reinforced by the fact that the cereal “tastes like honey.” Order, p. 12.
However, as explained, there is no basis for such a finding and the cereal’s taste is irrelevant to Plaintiffs’
claims.


                                                      6
          Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 7 of 9



III. IN THE ALTERNATIVE, THE COURT SHOULD RECONSIDER ITS DENIAL
     OF PLAINTIFFS’ REQUEST FOR LEAVE TO REPLEAD.

        Plaintiffs believe their claims were sufficiently pled and that the Court committed manifest

errors of law in dismissing them. Nonetheless, should the Court not see fit to reconsider its

dismissal order, Plaintiffs request in the alternative that the Court reconsider its denial of their

request for leave to amend.4

        After reviewing the Order, Plaintiffs’ counsel commissioned a survey of over 400

consumers regarding certain of the Court’s factual findings and conclusions of law. The Consumer

Survey depicted the same front panel of “Honey Bunches of Oats with Crispy Almonds” as that

set forth in the FAC, and posed the following question: “Based upon this packaging, what do you

believe to be the primary sweetener of the cereal?” Of the 419 respondents, 68% (288 consumers)

stated “honey.” This data directly contradicts the Court’s ruling that, as a matter of law, “a

consumer could not reasonably have concluded that Honey Bunches of Oats was primarily

sweetened with honey based upon Post’s use of the word “honey” and the related graphics

appearing on the box.” Order, p. 10.

        The Order also found that no reasonable consumer would believe that honey was one of

the cereal’s characterizing ingredients.5 Thus, the Consumer Survey asked the following question:

“Based upon this packaging, what do you believe to be the main three ingredients of the cereal?”



4
  In their opposition to Post’s motion to dismiss, Plaintiffs requested leave to further amend if the motion
were granted “for a reason that has not previously been the subject of amendment.” Plaintiffs’ Opposition
to Motion to Dismiss, p. 32.
5
  As the Order states (at p. 15): “the Court would still conclude that the Amended Complaint does not
plausibly allege that the packaging was misleading in any particular. The packaging referenced in the
Amended Complaint makes no objective representation about the amount of honey, leaving the cereal’s
accurate list of ingredients as the only unambiguous representation of the amount of honey relative to other
sweeteners.” And: “Although the Amended Complaint at least suggests that honey is among the
recognizable flavors of Honey Bunches of Oats, that does not render honey a characterizing ingredient.”
Order, p. 17.
                                                     7
         Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 8 of 9



The result was that 79.5 % of respondents (288 consumers) believed, based on Post’s packaging,

that honey was one of the product’s main three ingredients, contradicting the Court’s conclusion.

       Federal Rule of Civil Procedure 15(a) sets forth a liberal amendment policy, stating in no

uncertain terms: “The Court should freely give leave [to amend] when justice so requires.” As the

Supreme Court has emphasized, leave to amend “should, as the rules require, be ‘freely given,”

and “this mandate is to be heeded.” Forman v. Davis, 371 U.S. 178, 182 (1962). The Consumer

Survey data is clearly relevant to Plaintiffs’ claims and amendment would not cause substantial

prejudice to Post. Thus, the Court should reconsider its denial of Plaintiffs’ request for leave to

amend and permit them to file an amended complaint that sets forth the survey results. See Klunder

v. Brown University, 778 F. 3d 1, 34 – 35 (1st Cir. 2015).

                                           Conclusion

       For the foregoing reasons, the Court should reconsider its August 13th Order and reinstate

Plaintiffs’ claims. Alternatively, the Court should reconsider its denial of Plaintiffs’ request to

amend and grant them leave to file an amended complaint that sets forth the results of the

Consumer Survey.



                                                     Respectfully submitted:

                                                     ANITA S. LIMA
                                                     SUSAN WRUBLEWSKI, by:

                                                     /s/ Kenneth D. Quat
                                                     Kenneth D. Quat
                                                     BBO#408640
                                                     QUAT LAW OFFICES
                                                     929 Worcester Rd.
                                                     Framingham Massachusetts 01701
                                                     (508) 872-1261
                                                     ken@quatlaw.com



                                                 8
         Case 1:18-cv-12100-ADB Document 47 Filed 09/09/19 Page 9 of 9




                                                     /s/Michael R. Reese
                                                     /s/Carlos F. Ramirez
                                                     REESE LLP
                                                     100 West 93rd St., 16th Floor
                                                     New York, New York 10025
                                                     212-643-0500
                                                     mreese@reesellp.com
                                                     cramirez@reesellp.com




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on September 9, 2019.


                                                     /s/ Kenneth D. Quat




                                                 9
